Title: From Thomas Jefferson to Chastellux, 26 November 1782
From: Jefferson, Thomas
To: Chastellux, François-Jean de Beauvoir, Marquis de


        
          Dear Sir
          Ampthill Nov. 26. 1782.
        
        I received your friendly letters of and June 30 but the latter not till the 17th. of Oct. It found me a little emerging from that stupor of mind which had rendered me as dead to the world as she was whose loss occasioned it. Your letter recalled to my memory, that there were persons still living of much value to me. If you should have thought me remiss in not testifying to you sooner how deeply I had been impressed with your worth in the little time I had the happiness of being with you you will I am sure ascribe it to it’s true cause the state of dreadful suspence in which I had been kept all the summer and the catastrophe which closed it. Before that event my scheme of life had been determined. I had folded myself in the arms of retirement, and rested all prospects of future happiness on domestic and literary objects. A single event wiped away all my plans and left me a blank which I had not the spirits to fill up. In this state of mind an appointment from Congress found me requiring me to cross the Atlantic, and that temptation might be added to duty I was informed at the same time from his Excy. the Chevalier de la Luzerne that a vessel of force would be sailing about the middle of Dec. in which you would be passing to France. I accepted the appointment and my only object now is so to hasten over those obstacles which would retard my departure as to be ready to join you in your voiage, fondly measuring your affections by my own and presuming your consent. It is not certain that by any exertions I can be in Philadelphia by the middle of December. The contrary is most probable. But hoping it will not be much later and counting on those procrastinations which usually attend the departure of vessels of size I have hopes of being with you in time. This will give me full Leisure to learn the result of your observations on the Natural bridge, to communicate to you my answers to the queries of Monsr. de Marbois, to receive edification from you on these and on other subjects of science, considering chess too as a matter of science. Should I be able to set out in tolerable time and any extraordinary delays attend the sailing of the vessel I shall certainly do myself the honour of waiting on his Excy. Count Rochambeau at his Headquarters and of assuring him in person of my high respect and esteem for him—an object of which I have never lost sight. To yourself I am unable to express the warmth of those sentiments of friendship and attachment with 
           which I have the honour to be Dr Sir Your most obedt. & mo. hble. servt.
      